In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1131V
                                       Filed: May 22, 2015
                                           Unpublished

****************************
Teresa Bray,                          *
                                      *
                   Petitioner,        *      Joint Stipulation on Damages;
                                      *      Influenza; Guillain-Barre Syndrome
                                      *      (“GBS”); Special Processing Unit
SECRETARY OF HEALTH                   *      (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
                                      *
****************************
Jerome Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Vowell, Chief Special Master:

       On November 20, 2014, Teresa Bray filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered Guillain-Barre
Syndrome (“GBS”). Petition at 4; Stipulation, filed May 22, 2015, ¶ 4. Petitioner further
alleges that her GBS was caused-in-fact by a flu vaccine administered in the United.
States on September 27, 2013, and that the residual effects of her injury lasted for more
than six months. Petition at 3-5; Stipulation¶¶ 1-4. “Respondent denies that petitioner’s
alleged GBS and residual effects were caused-in-fact by the flu vaccine. Respondent
further denies that the flu vaccine caused petitioner any other injury or her current
condition.” Stipulation, ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
May 22, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $92,572.29 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
Case 1:14-vv-01131-UNJ Document 18 Filed 05/22/15 Page 1 of 5
Case 1:14-vv-01131-UNJ Document 18 Filed 05/22/15 Page 2 of 5
Case 1:14-vv-01131-UNJ Document 18 Filed 05/22/15 Page 3 of 5
Case 1:14-vv-01131-UNJ Document 18 Filed 05/22/15 Page 4 of 5
Case 1:14-vv-01131-UNJ Document 18 Filed 05/22/15 Page 5 of 5